                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

JOLYNN BROWN WALKER                                                                   PLAINTIFF

vs.                                                       CIVIL ACTION NO. 4:18CV101-RP


NANCY BERRYHILL,
COMMISSIONER OF SOCIAL SECURITY                                                     DEFENDANT

                                           JUDGMENT

       This cause is before the Court on the Plaintiff’s complaint pursuant to 42 U.S.C. § 405(g)

for judicial review of an unfavorable final decision of the Commissioner of the Social Security

Administration regarding an application for supplemental security income. The parties have

consented to entry of final judgment by the United States Magistrate Judge under the provisions

of 28 U.S.C. § 636(c), with any appeal to the Court of Appeals for the Fifth Circuit. The Court,

having reviewed the record, the administrative transcript, the briefs of the parties, and the

applicable law, finds as follows:

       The Commissioner’s decision is not supported by substantial evidence and is contrary to

law. The ALJ erroneously concluded that plaintiff’s past work as a cleaner at a hunting camp

constitutes past relevant work. Plaintiff’s earnings from that work -- averaging less than $900

per month -- were insufficient to qualify it as “substantial gainful employment” as is required for

a finding of “past relevant work.” 20 C.F.R. § 416.960(b)(1). Further, this case does not

present any circumstances under which information in addition to earnings will be considered.

20 C.F.R. § 416.974(b)(3)(ii). As such, plaintiff’s past work as a cleaner at a hunting camp does

not constitute past relevant work, and the ALJ’s finding at step four that plaintiff could perform


                                                 1
her past relevant work was error. In the absence of this erroneous finding, and given plaintiff’s

RFC, age, education, and previous work experience, the application of Medical Vocational

Guideline (“GRID”) Rule 202.04 results in a conclusion that plaintiff is disabled. The evidence

in the record being conclusive on this issue, a remand for further consideration of the disability

issue is unnecessary, and the court will render an award of supplemental security income

benefits. This case is remanded for the sole purpose of determining the amount of benefits to be

awarded.

        Plaintiff having been allowed to proceed without the prepayment of costs, the Clerk’s

filing fee and the U.S. Marshal Service’s fee for service of process are assessed as costs against

plaintiff.

        SO ORDERED, this, the 6th day of February, 2019.



                                                       /s/ Roy Percy
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 2
